Filed 10/7/13 P. v. Orozco CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B245766

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA123240)
         v.

GABRIEL OROZCO,

         Defendant and Appellant.




                   APPEAL from a judgment of the Superior Court of Los Angeles County,
Robert J. Higa, Judge. Affirmed as modified.
                   James C. Huber, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Lawrence M.
Daniels and Connie H. Kan, Deputy Attorneys General, for Plaintiff and Respondent.


                                                 _______________
       Gabriel Orozco appeals from the judgment entered following his conviction by a
jury of possession of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1)),1 possession
of concentrated cannabis (Heath & Saf. Code, § 11357, subd. (a)) and possession of
methamphetamine (Health & Saf. Code, § 11377, subd. (a)). Orozco’s sole contention on
appeal is his presentence custody credits should be corrected. We affirm the judgment as
modified.
                 FACTUAL AND PROCEDURAL BACKGROUND
       Orozco was found to be in possession of concentrated marijuana and
methamphetamine on December 13, 2011, and a handgun and methamphetamine on
January 12, 2012. Orozco was thereafter charged in an amended information with one
count each of possession of a firearm by a felon and possession of concentrated cannabis
and two counts of possession of methamphetamine. The information specially alleged a
criminal street gang enhancement (§ 186.22, subd. (b)(1)(A)) and six prior prison term
enhancements (§ 667.5, subd. (b)). Represented by appointed counsel, Orozco pleaded
not guilty and denied the special allegations.
       A jury found Orozco guilty on all counts with the exception of count 2, possession
of methamphetamine. The jury also found not true the alleged criminal street gang
enhancement.
       In a bifurcated proceeding, Orozco admitted the six prior prison term enhancement
allegations. The trial court found four of them true and struck one prior prison term
enhancement for sentencing purposes.
       The trial court sentenced Orozco to an aggregate state prison term of six years,
consisting of the upper term of three years for possession of a firearm by a felon, plus
three years for the three prior prison term enhancements. The court also imposed
concurrent terms of two years each for possession of concentrated cannabis and
possession of methamphetamine. The court awarded Orozco 526 presentence custody




1
       Statutory references are to the Penal Code, unless otherwise indicated.

                                             2
credits (351 actual days and 175 days of conduct credits). Orozco timely filed a notice of
appeal.
                                     DISCUSSION
       Orozco contends, the People acknowledge and we agree the trial court erred in
calculating his award of presentence custody credits as 526 days rather than as 701 days.
Orozco’s crimes were committed on December 13, 2011 and January 13, 2012, well after
the effective date of the current version of section 4019. Accordingly, Orozco is entitled
to the current one-for-one credit or an additional 175 days of conduct credits under
section 4019, subdivision (f).
                                     DISPOSITION
       The judgment is modified to reflect that Orozco has earned 701 days of
presentence custody credits, consisting of 351 days in actual custody and 350 days of
conduct credits. The superior court is directed to prepare an amended abstract of
judgment and to forward it to the Department of Corrections and Rehabilitation. As
modified the judgment is affirmed.




                                                                      WOODS, J.


We concur:




       PERLUSS, P. J.                                                 SEGAL, J.*




*
 Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             3